tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr z uniform issue list se t ep rat legend taxpayer a individual b ira x amount b bank c date dear - this is in response to your letter dated date supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date she received a distribution from ira x totaling amount b taxpayer a asserts that her failure to complete a rollover of amount b within the 60-day period prescribed by sec_408 of the code was due to her mental condition and an error by a representative of bank c taxpayer a represents that a representative of bank c called taxpayer a and informed her that her ira certificate of deposit cd was maturing taxpayer a suffers with a disease that affects her ability to mentally process complex financial information and she did not understand that ira x was in the cd on date taxpayer a went to bank c and was confused about what funds she had at bank c at that time a representative of bank c recommended that taxpayer a move her cd into a money market account the representative of bank c then arranged for amount b from ira x to be deposited into a non-ira money market account with bank c in date taxpayer a’s daughter individual b learned that amount b had been distributed from ira x individual b spoke with the branch manager of bank c about the transfer to a non-ira account a letter submitted by bank c substantiates that an error was made by bank c in addition medical documentation submitted shows that taxpayer a has medical conditions which impair her ability to process financial information as well as her ability to clearly read printed matter based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount b was due to her mental condition and an error by a representative of bank c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute an amount not to exceed amount b into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office wot if you wish to inquire about this ruling please please address all correspondence to se t ep ra t1 sincerely yours cgllix o wath carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
